DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,144,959. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader in scope as indicated by: the use different terminology that are commensurate in scope; the omission of some limitations; and/or the recitation obvious variants of claim 1 of Patent 11,144,959 as clearly indicated in the claim comparison table below.
Instant Application 17/496952
Patent No. 11,144,959
Claim 1: A method for presenting content on a public display device, the method comprising: 

receiving, using a hardware processor, location information associated with a plurality of mobile devices, wherein the location information associated with a mobile device of the plurality of mobile devices is indicative of a position of the mobile device relative to a display device associated with a retail outlet;

 









receiving information related to one or more interests associated with at least a portion of the plurality of mobile devices; 


identifying a plurality of advertising sources associated with the display device, wherein the plurality of advertising sources includes at least a retailer associated with the retail outlet; 


determining a topic based on the received information related to one or more interests and the location information associated with the portion of the plurality of mobile devices for which information related to one or more interests was received; 


determining that the topic is related to one or more advertisements associated with the retailer;   



causing, in response to determining that the topic is related to the one or more advertisements associated with the retailer, an advertisement from the retailer associated with the retail outlet to be selected based on the topic; and causing the selected advertisement to be presented by the display device.
(While worded slightly differently this limitation has the same scope as its paired limitation because: the determining step in both claims requires that the advertisement be related to the topic and the advertisements are associated with the retailer; and in order to display such an advertisement it inherently would have needed to be selected.) 
1. A method for presenting content on public display devices, the method comprising:

receiving, using a hardware processor, location information associated with a plurality of mobile devices




receivingone or more interests associated with at least a portion of the plurality of mobile devices;

identifying

determining



determining

causing





















.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 is directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving location information associated with a plurality of mobile devices, wherein the location information associated with a mobile device of the plurality of mobile devices is indicative of a position of the mobile device relative to a display device associated with a retail outlet; 
receiving information related to one or more interests associated with at least a portion of the plurality of mobile devices; 
identifying a plurality of advertising sources associated with the display device, wherein the plurality of advertising sources includes at least a retailer associated with the retail outlet; 
determining a topic based on the received information related to one or more interests and the location information associated with the portion of the plurality of mobile devices for which information related to one or more interests was received; 
determining that the topic is related to one or more advertisements associated with the retailer;
in response to determining that the topic is related to the one or more advertisements associated with the retailer, 
causing an advertisement from the retailer associated with the retail outlet to be selected based on the topic; and 
causing the selected advertisement to be presented by the display device. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results based on the analysis, generate tailored content based on the results, and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a hardware processor. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a hardware processor to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraph 57 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving location information associated with a plurality of mobile devices, wherein the location information associated with a mobile device of the plurality of mobile devices is indicative of a position of the mobile device relative to a display device associated with a retail outlet; 
receiving information related to one or more interests associated with at least a portion of the plurality of mobile devices;
causing the selected advertisement to be presented by the display device.
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
As there are no dependent claims, there is no 101 analysis of them necessary. Thus, based on the detailed analysis above, claim 1 is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herz et al. (U.S. Patent Number: 6,571,279).
	
Claim 1: Herz discloses a method for presenting content on a public display device, the method comprising: 
A hardware processor (Col 6, lines 48-65 and Figure 1) programmed to: 
receiving, using a hardware processor, location information associated with a plurality of mobile devices, wherein the location information associated with a mobile device of the plurality of mobile devices is indicative of a position of the mobile device relative to a display device associated with a retail outlet (Col 4, lines 36-62: user location tracking information is coupled with user profiles and to preposition advertising on billboards based on the user direction of movement and rate; Col 5, lines 14-34: advertisements selected based on geographic closeness to an advertiser’s retail outlet; Col 6, lines 48-65: the location identification devices contained in the user device terminals are detected by a sensor system and passes this information to the processor; Col 7, line 54 through Col 8, line 16: user terminal devices include cellular telephones, PCS telephones, anti-theft devices for automobiles, visually recognizable unique identifiers such as license plates; Global Positioning Systems, and personal calendars/agents); 
receiving information related to one or more interests associated with at least a portion of the plurality of mobile devices (Col 5, lines 40-47: user profiles includes user’s interests such as items purchased and lists of websites examined; Col 6, lines 16-55: data collected in user profiles include other information that is considered interests such as pet ownership, magazine subscriptions, television viewing habits, and selected purchasing habits; Col 10, lines 53-64: the database that stores user profiles and is accessed to retrieve these user profiles may be local to the system or stored remotely; Col 13, lines 6-17: if it’s impossible to limit the displayed message to a single user, multiple user profiles may be combined and averaged to determine the most appropriate advertisement to select based on the combined user profiles (which include interests); Col 17, lines 34-65: profile analysis is performed to determine an advertisement that the user(s) are most likely to be interested in); 
identifying a plurality of advertising sources associated with the display device, wherein the plurality of advertising sources includes at least a retailer associated with the retail outlet (Col 5, lines 14-34 and Col 11, lines 12-59: the user profiles of each of the user in the vicinity of a display device at any one time is offered to advertisers; advertisement sources A(1) – A(n) are provided the opportunity to bid on control of the information delivery device (display device), the price of bids are based a desirability estimate for each user, wherein the desirability estimate is based on the geographic closeness of the user to the advertiser’s retail outlet; advertisers include a sporting goods store device; Col 15, line 55 through Col 16, line 21: local advertisers desiring to target users with relevant profiles that are also located in close proximity to the location of the service query a database of profile information for certain desired user attributes; identifies relevant features; and request the right to target the user with an advertisement; Col 17, lines 34-65: advertisers request to display advertisements on stationary electronic display devices when profile analysis indicates that the users is most likely to be interested in the advertisement; advertisers provide rules such as the user is within 10 miles matching the interest criteria of tennis shoes); 
determining a topic based on the received information related to one or more interests and the location information associated with the portion of the plurality of mobile devices for which information related to one or more interests was received (Col 13, lines 18-60: the matching of a user can be based on the information in a user profile indicating a knowledge of a particular topic and/or interest in a particular topic; Col 15, line 38 through Col 16, line 21: advertisers can query a database of user profiles based on categories or topics of sites visited; in order to access a user profile and/or target the user of the user profile they must meet certain pre-defined user access criteria; Col 17, lines 34-65: profile analysis determines users that most closely match the interest criteria (topic) of tennis shoes based on a sports supplier’s request to target an advertisement to users interested in sports and in particular the genre of racket sports whom are within 10 miles of the vendor’s physical location; Col 19, lines 19-34 and Col 26, lines 29-48: Location-based metadata can be used to identify topics (similar items) from other vendors as a user browses or queries purchasable items of a vendor, such as restaurant menu from a restaurant that offers delivery; location-based metadata can also activate rules that filter information on behalf of user’s, such as notifying users of topics (products or items of interest) that are identified to be of personal relevance as the user approaches such items geographically; Col 24, lines 15-36: advertisement for a premium brand product selected based on the category of product (topic) the customer always buys); 
determining that the topic is related to one or more advertisements associated with the retailer (Col 5, lines 15-50: similarity metrics determined the appropriate advertisement, wherein the advertisement is for a specific product (topic) and similarity estimate is based on computation of user profiles desirability estimate and an advertiser’s targeting criteria for that product; Col 15, line 15 through Col 16, line 21: advertisers can query a database of user profiles based on categories or topics of sites visited; in order to access a user profile and/or target the user of the user profile they must meet certain pre-defined user access criteria; Col 17, lines 34-65: profile analysis determines users that most closely match the interest criteria (topic) of tennis shoes based on a sports supplier’s request to target an advertisement to users interested in sports and in particular the genre of racket sports whom are within 10 miles of the vendor’s physical location; Col 19, lines 19-34 and Col 26, lines 29-48: Location-based metadata can be used to identify topics (similar items) from other vendors as a user browses or queries purchasable items of a vendor, such as restaurant menu from a restaurant that offers delivery; location-based metadata can also activate rules that filter information on behalf of user’s, such as notifying users of topics (products or items of interest) that are identified to be of personal relevance as the user approaches such items geographically; Col 24, lines 15-36: advertisement for a premium brand product selected based on the category of product (topic) the customer always buys);
in response to determining that the topic is related to the one or more advertisements associated with the retailer, 
causing an advertisement from the retailer associated with the retail outlet to be selected based on the topic (Col 17, lines 34-65: profile analysis and retailer targeting profiles are used determine an advertisement that the user(s) are most likely to be interested in); and 
causing the selected advertisement to be presented by the display device (Col 17, lines 34-65: the selected advertisement is displayed on either the personal user terminal devices or stationary electronic display devices).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas et al. (PGPUB: 2013/0304574) discloses identifying the location of a user; determining the most content to display to the user based on a user profile and advertiser targeting criteria, wherein the user profile includes preferences and expressed or implied interests, and the express or implied interests can include topics such as Harley Davidson motorcycles; selects a display that is visible to the user; and presents the content on the display.
Wu et al. (U.S. Patent Number: 8,775,252) discloses determining a user’s interests and demographics; determining a user’s location; determining the distance the user is from the display; and selecting an advertisement based on this determined information; and providing the selected advertisement to the display;
Yuill et al. (PGPUB: 2013/0211923) discloses determining the user’s interest in content and displaying an advertisement that includes interactive content with selectable user interface elements based on the determination of interest.
Mullis et al. (PGPUB: US 2014/0006451) discloses selecting an advertisement for display on a public display based on the user’s location, profile, and proximity to the public display, wherein the advertisement is interactive and has selectable user interface elements; and additionally providing the capability of interacting with the user interface elements on the public display using the user’s mobile device. 
Kasargod et al. (PGPUB: 2012/0041825) which discloses determining a level of interest of a user in a non-interactive advertisement displayed on a public display device and based on the level of interest in the non-interactive advertisement exceeding a threshold, transmitting an interactive advertisement associated with the non-interactive advertisement to a device of the user.
Alrubaiey B., Chowdhury M., Sajjanhar A., "Intelligent Billboard Based on Ambient System (IBBAS)", May 3, 2014, In: Lee R. (eds) Applied Computing and Information Technology. Studies in Computational Intelligence, vol 553., pp. 1-17 which discloses a system whereby user targeted advertisements are selected for display on a public display using a user profile associated with a user device, the ability to target advertisements to a user on public displays based on user interests and different advertisements are selected based on the users current orientation to the public display.
Ryu et al. (PGPUB: 2010/0161409) which discloses displaying a first advertisement on public displays and changing the displayed advertisement to a second advertisement based on the level of a user’s interest in the first advertisement.
Flynn (PGPUB: 2016/0210660) which discloses choosing a public display, from a plurality of public displays, upon which a targeted advertisement based on user interests, wherein the advertisement may be an interactive advertisement or a non-interactive advertisement.

This is a continuation of applicant's earlier Application No. 14/575,655.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/
Primary Examiner, Art Unit 3621